 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 10, 1953.Company proposed that Union take vote about returning to work on following con-ditions, in part: (1) That employees return as new employees for 30 days; (2) wagesas of December 31, 1952; (3) no union security during the 30 days; (4) Company topay but half of insurance cost during this period;and (5)reemployment of strikerson basis of seniority, "flexibility and ability," by departments.By ballot later that day the Union rejected the proposal, 93-3.March 27,1953.At suggestion of representative of New York Conciliation Service, parties discussedprovisions of old contract,tentative agreement being reached on some points.No.agreement reached on any economic issue.April 1 and 2,1953.Long discussions without agreement on various subjects.Apparent disagreementamong company representatives as to meaning of its letter of February 26, 1953; onestating that all strikers would return as new employees and all strikers had lostseniority rights, two stating that "rights of the people as to seniority and their positionon return is a matter of negotiation here."Conciliation representative agreed to,attempt draft of a tentative contract to be ready for next meeting.April 10 and 11, 1953.Various points discussed generally.Company refuses to renew union-securityclause.Union accepts company proposal as to vacations and holidays.Companyagreed to draft certain new proposals for submission to union meeting on April 13.At April 11 meeting company for first time offered a wage increase-of 3 cents perhour.The Union rejected the offer.At union meeting of April 13, Union rejected company proposals, and so advisedthe Company by letter of April 17, 1953, in which it submitted counterproposals.April 30, 1953.No agreement reached on various proposals and counterproposalsMediatoragrees to try another draft proposal, for submission to both parties before nextmeeting._June 19,1953.(After strike called off) Company declines to negotiate for contract "under the sameconditions as previous, but rather under conditions after the strike."No agreementreached on various points discussed.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMB-ING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA(AFL), LOCAL 106; INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA (AFL),LOCAL No. 969;AND INTERNATIONAL UNION OF OPERATING ENGI-NEERS(AFL), LOCAL No. 406andCOLUMBIA-SOUTHERN CHEMICALCORPORATION.Case No. 15-CC-37.October5,1954Decision and OrderOn February 15, 1954, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent Pipefitters had engaged in and was engagingin certain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that the other Respondents had not engaged in110 NLRB No. 25. UNITED ASSOCIATION OF JOURNEYMEN, ETC.207any unfair labor practices and recommended that the complaint bedismissed as to them.Thereafter the Respondent Pipefitters andthe Charging Party, Columbia-Southern, filed exceptions to the In-termediate Report together with supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications andadditions.INTRODUCTIONThis case arose out of a dispute between Westheimer Rigging andHeavy Hauling Company, Inc., and Respondent Pipefitters.West-heimer had a contract with Columbia-Southern to relocate a boiler onthe latter's premises.Respondent Pipefitters demanded that West-heimer hire its members for that work.Westheimer instead usedemployees referred by another union.As a result, Pipefitters on March5 and 6, 1953, picketed at an approach to the premises of Columbia-Southern, which approach was used in common by employees of West-heimer. and other contractors engaged in construction work there aswell as by employees of Columbia-Southern.The Trial Examinerfound that by such picketing Pipefitters violated Section 8 (b) (4)(A) of the Act. The exceptions raise several points, as follows :1.The Respondent Pipefitters contend that the Board should notassert jurisdiction herein because of insufficient impact of Pipefit-ters' secondary picketing upon the operations of Columbia-Southern,one of the secondary employers.However, as stated by the TrialExaminer, the Board's jurisdictional policy in secondary boycottcases is to consider whether the effect of a boycott on a secondary-employer affords a basis for asserting jurisdiction only if the opera-tions of the primary employer alone do not meet the Board's juris-dictional standards.'The Trial Examiner found, and we agree, thatthe operations of the primary employer (Westheimer), considered-alone, warrant the assertion of jurisdiction.However, in so finding,we deem it sufficient to rely solely on the following considerations.During a 2-month period' alone, Westheimer performed for Colum-bia-Southern, at its Louisiana plant, services in the value of $37,000.Projecting these figures over a period of 1 year,' we find that West-heimer annually renders out-of-State services in excess of $509000,I Jamestown Builders Exchange, Inc,93 NLRB 386.2 February and March 1953.8 The record shows that Westheimer regularly performs services outside Texas, its home.State. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that it would therefore effectuate the policies of the Act to assertjurisdiction herein.2.Like the Trial Examiner, we find that Pipefitters violated Section8 (b) (4) (A) of the Act by maintaining a, picket line on March 5 and6, 1953, at the junction of a public highway and a private road leadingto the construction area on the premises of Columbia-Southern.Thisroad was used not only by employees of the primary employer, West-heimer, but also by employees of other contractors engaged by Colum-bia-Southern, as well as by employees of Columbia-Southern, itself.Apart from any other considerations, it suffices to establish a violationof Section 8 (b) (4) (A) that, so far as the record shows, RespondentPipefitters made no effort to obtain permission from Columbia-South-ern to picket inside the construction area at the actual situs of theprimary dispute, Westlieimer's boiler removal job-but chose, rather,to picket at a remote approach to the plant premises used by employeesof secondary employers in common with the employees of Westheimer.4Further basis for finding such a violation is afforded by the evidencecited by the Trial Examiner indicating that, while the picket signs re-ferred only to Westheimer as the target of the picketing, the picketingwas deliberately designed to disrupt the operations of secondary em-oloyerss and that such disruption was not merely an unavoidable incident of the picketing.3.Columbia-Southern excepts to the Trial Examiner's finding thatthe Respondents Teamsters and Operating Engineers did not violateSection 8 (b) (4) (A) of the Act either (a) with respect to allegedinducement of the employees of secondary employers to strike, or (b)with respect to such inducement of employees of Westheimer, theprimary employer.As to (a), we agree with the Trial Examiner that it has not beenestablished by the preponderance of the evidence that Teamsters orOperating Engineers, rather than Pipefitters, was responsible for thedecision of the members of the two former unions to respect Pipe-fitters' picket line.As to (b), we agree with the Trial Examiner that any inducementby Teamsters or Operating Engineers limited to employees of West-heimer, the primary employer, to quit work did not violate Section 8(b) (4) (A). Columbia-Southern contends that the broad proscrip-43foore Dry Dock Company,92 NLRB 347,549-50;Richfield Oil Corporation,95 NLRB1191. 1193;Denver Building and Construction Trades Council, etal , 108 NLRB 318,5E g, various threats by representatives of Respondent Pipefitters, in the prestrikenegotiations withWestheimer and Columbia, that if Westheimer did not yield to Pipe-fitters' demands it would "stop the job" or "shut the job down" , and the statement byBenton,Pipefitters' business agent,toManeria lust before the picketing began,that lie(Benton)"was having his men come out" Construed in the light of the fact that menm-bers of Pipefitters were employed only by secondary employers, and not by Westheimer,this was an unequivocal declaration of an intent to extend the dispute with Westheimerto the secondary employers at the construction site UNITED ASSOCIATION OF JOURNEYMEN, ETC.209tion in Section 8 (b) (4) (A) against inducement by a union of em-ployees to strike in order to force an employer to cease dealing withanother was intended to outlaw such inducement even when confined,as here, to the employees of an employer (Westheimer) involved in adispute over his labor policies.However, such inducement, when soconfined, has been characterized by the Board as primary action, whichthe Board has held was not intended by Congress to be reached by theforegoing proscription in Section 8 (b) (4) (A) 6 In so holding, theBoard relied on evidence in the legislative history of that proscriptionindicating that Congress intended thereby to outlaw only "secondaryboycotts" and not primary strikes, or primary picketing.'This viewwas approved by the Supreme Court in theRice Millingcase.'There,the Board had dismissed a complaint alleging violation of Section 8(b) (4) (A) by a union in picketing the plant of Kaplan Rice Mills,Inc., to obtain recognition as the representative of Kaplan's employees.In affirming the Board's action, the Court said, in part :The picketing was directed at the Kaplan employees and at theiremployer in a manner traditional in labor disputes. Clearly, that,in itself, was not proscribed by Section 8 (b) (4).9Columbia-Southern contends, however, that the action of Teamstersand Operating Engineers in inducing employees of the primary em-ployer in the instant case to leave their work is distinguishable fromthat of the union in theRice Millingcase, in that Teamsters and Oper-ating Engineers did not, themselves, have any dispute with West-heimer, the only dispute being between Westheimer and Pipefitters.However, as we read the legislative history of the provisions of Sec-tion 8 (b) (4) (A) here involved, Congress was not concerned to pro-tect primary employers against pressures by disinterested unions, butrather to protect disinterested employers against direct pressures byany union.1° Since Westheimer was not a disinterested employer, butthe one whose labor relations policies had kindled the dispute herein,we find that any appeals by Teamsters or Operating Engineers toWestheimer's employees to respect Pipefitters' picket line would not0 SeePure Oil Company,84 NLRB 315, 318.7Pure Oil Company,supra.8 N. L. R. B. v. International Rice Milling Co., Inc., et al.,341 U.S. 665.Old.at p. 671.10 Thus, Senator Taft, in debate on the bill,declared that Sec.8 (b) (4) (A)condemned"resort to a secondary boycott to injure the business of a third person who is whollyunconcerned in the disagreement between the employer and his employees,"and repeatedlydisavowed any intent to outlaw union pressures against a primary employer.93 Cong.Rec. 4198,3834, 3835,4436.This aim of 8(b) (4) (A) to protect neutrals was recog-nized by the Supreme Court in referring to "the dual congressional objectives of pre,erv-ing the right of labor organizations to bring pressure to bear on offending employees inprimary labor disputes and of shielding unoflending employers and others from pressuresin controversiesnot their own."N. L. R. B. v.Denver Bldg. & Construction Trades Council,et al.,341 U. S.675, 692.338207-55-vol 110-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontravene Section 8 (b) (4) (A). Accordingly, we will dismiss thecomplaint as to Teamsters and Operating Engineers.Accordingly, we find, like the Trial Examiner, that RespondentsTeamsters and Operating Engineers did not violate Section 8 (b) (4)(A) of the Act, and we will dismiss the complaint as to them.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada (AFL), Local 106, and itsofficers, representatives, agents, successors, and assigns, shall :1.Cease and desist from engaging in or inducing and encouragingthe employees of Columbia-Southern Chemical Corporation, Mid-Valley Utility Construction Company, Layne-Louisiana Company,Inc., Sline Industrial Painters, R. E. Heidt Construction Company,T. E. Hudgens Company, Inc., and Cyclone Fence Division of Amer-ican Steel and Wire Company, or any other employer, to engage in astrike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, or commodities, or to perform services for their respec-tive employers, where an object thereof is to force or require Columbia-Southern Chemical Corporation to cease doing business with West-heimer Rigging and Heavy Hauling Company, Inc.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices in Lake Charles, Louisiana, copies ofthe notice attached to the Intermediate Report marked "AppendixA".11Copies of said notice, to be furnished by the Regional Directorfor the Fifteenth Region, shall, after being duly signed by an officialrepresentative of the Respondent Pipefitters, be posted by it immedi-ately upon receipt thereof and maintained by it for a period of at leastsixty (60) consecutive days thereafter.Reasonable steps shall betaken by the Respondent Pipefitters to insure that said notices are notaltered, defaced, or covered by any other material.Upon request ofthe Regional Director, the Respondent Pipefitters shall supply himwith a sufficient number of signed notices for posting by Columbia,Mid-Valley, Layne, Sline, Heidt, Hudgens, Cyclone, and Westheimer.11This notice shall be amended by substituting in the caption thereof for the words "TheRecommendation of a Trial Examiner,"the words"A Decision and Order."In the eventthat this Order is enforced by a decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." UNITED ASSOCIATION OF JOURNEYMEN,ETC.211(b)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent Pipefitters has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (AFL), Local No. 969, andInternational Union of Operating Engineers (AFL), Local No. 406,have engaged in conduct violative of Section 8 (b) (4) (A) of theAct.MEMBERSMURDocx and RODGERS took no part in the considerationof the above Decision and Order.Intermediate ReportSTATEMENTOF THE CASEUpon a chargeduly filed by Columbia-Southern Chemical Corporation,hereincalled Columbia,the GeneralCounsel ofthe National Labor Relations Board, bythe Acting Regional Directorfor the FifteenthRegion(New Orleans,Louisiana),and by the Regional Director for the Fifteenth Region, respectively,issued a com-plaint dated July 16, 1953, and an amended complaint datedAugust 26, 1953. theamended complaint allegedthat UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipefitting Industryof the UnitedStates andCanada (ArL),Local 106,herein called the Pipefitters;International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (AFL), Local No.9b9, hereincalled the Teamsters;and International Union of Operating Engineers(AFL), LocalNo. 406,herein called the Operating Engineers,'had engaged in unfair labor prac-tices affecting commerce within the meaning of Sectionh (b) (4) (A)and Section2 (6) and(7) of theNationalLaborRelationsAct, 61Stat.136, herein calledthe Act.With respect to the unfair labor practice,the amended complaint,2which wasfurther amended at the hearing without objection,alleged in substance that (1)Columbia had entered into contractswith WestheimerRigging andHeavyHaulingCompany,Inc., herein calledWestheimer, and with 6other companies to performworkin connection with a construction program atColumbia's plant,and (2) aboutMarch5, 1953,the Respondents induced and encouraged employeesof Columbiaand the 6 other named companies(not includingWestheimer)to engage in strikesor concerted refusals in the course of their employment to use, process, transport,or otherwisehandle orwork on goods,articles,materials,or commodities, or toperform services,an object thereof beingto force orrequire Columbia to cease doingbusinesswithWestheimer,in violation of Section8 (b) (4) (A) of the Act.The Respondentsin their answers filed onAugust 4, and November9, 1953, deniedgenerally the commission of the unfairlaborpractices alleged in the complaint and,in the answer filed onNovember 9, 1953, averredcertainaffirmativedefenses.Pursuant to notice,a hearingwas held at Lake Charles,Louisiana, on November9 and 10,1953, before FredericB. Parkes, 2nd, the TrialExaminer duly designatedby the Chief Trial Examiner.All partieswere representedby counsel,and in someinstancesby additionalrepresentatives,and were affordedfullopportunity to beheard,to examine and cross-examine witnesses,and to introduce evidence bearingon theissues.Atthe outset of the hearing,the undersigned denied motions of thecounselfor theRespondents for the dismissal of the complaint as to the OperatingEngineers and for the dismissal of the complaint in its entirety upon the ground ofIThe Pipefitters,the Teamsters,and the Operating Engineers are collectively referredto at times herein as the Respondents.2 The original complaint and the amended complaint contained the same allegations asto unfair labor practices;they differed in the Respondents named therein.The Respond-ents in the original complaint were the Pipefitters,Teamsters,and International Brother-hood of Boilermakers,Iron Shipbuilders and Helpers of America(AFL), Local No. 79,herein called the Boilermakers.In the amended complaint,the Respondents were thePipefitters,Teamsters,and Operating Engineers. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDmootness.The motion of the General Counsel for the striking of the affirmativedefenses alleged in the Respondents"answer filed on November 9, 1953, was alsodenied.At the close of the General Counsel's case-in-chief, motions by the Re-spondents for dismissal of the complaint on various grounds were denied.At theclose of the hearing, a motion of the General Counsel was granted to conform thepleadings to the proof with regard to minor variances, but the renewal of his motionto strike from the Respondents' answer their affirmative defenses was denied.Rul-ing was reserved upon the Respondents' motion for dismissal of the complaint.The motion is disposed of in accordance with the findings of fact and conclusions oflaw made below.Upon the conclusion of the hearing, the undersigned advised theparties that they might argue before and file briefs or proposed findings of fact andconclusions of law, or both, with the Trial Examiner.The parties waived oralargument.Thereafter, counsel for the General Counsel and the Respondents eachfiled a brief with the undersigned; counsel for Columbia filed "Proposed Findingsof Fact and Conclusions of Law." 3 In his brief, the General Counselagain renewshismotion for the striking of the Respondents' affirmative defenses from theiranswer filed on November 9, 1953.One of the grounds urged by the GeneralCounsel, both at the hearing and in his brief, for the striking of the affirmativedefense was that they were untimely plead under the provisions of Section 102.20of the Board Rules and Regulations-i. e., that they should have been averred inthe Respondents' answer filed on August 5, 1953, in answer to the original com-plaint herein.Since the Board has not been overly technical in holding respondentsto the requirements of the Board's Rules and Regulations in respect to pleadingsin their answers 4 and since the Respondents' answer filed after the issuance of theamended complaint may be deemed to be an amendment to its original pleadingunder Section 102.23 of the Board's Rules and Regulations, the Trial Examinerdenies the General Counsel's motion that the affirmative defenses be stricken fromthe Respondents' answer on the grounds that they were untimely plead.To theextent that the General Counsel's motion for the striking of the defenses was basedupon the ground that the "answer fails to state a defense to the amended complaint"or "fails to allege facts which constitute a defense," the motion is disposed of inaccordance with the findings of fact and conclusion of law made below. The GenreralCounsel's request that all "testimony concerning the affirmative defense ofRespondents be stricken from the record" is hereby denied.On January 25, 1954,the General Counsel filed with the undersigned a motion for correction of the officialtranscript, supported by a stipulation executed by counsel for the General Counsel,Columbia, and the Respondents for the correction of the record.Themotion ishereby granted and made a part of the official record herein.Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF COLUMBIA AND WESTHEIMERColumbia-Southern Chemical Corporation, a Pennsylvania corporation, operatesplants located in the States of Texas, California, Ohio, West Virginia, and Louisiana,and is engaged in the manufacture of chlorine, caustic, and hydrogen.The instantproceeding arises out of its operations at Lake Charles, Louisiana.At its plant inLake Charles, Columbia annually manufactures products valued at more than$1,000,000, of which 90 percent is shipped directly to points located outside theState of Louisiana.Westheimer Rigging and Heavy Hauling Company, Inc., of Houston, Texas, aTexas corporation,isengaged in the business of industrial rigging and machinerymoving and operates in the States of Texas, Oklahoma, New Mexico, Arkansas, andLouisiana.The services performed by Westheimer approximate between $300,000and $500,000 in value annually.In connection with general construction work atColumbia's Lake Charles plant, Westheimer contracted with Columbia to move alarge boiler and its auxiliary equipment.The contract price for such services was$27,000. In addition to such contract, Westheimer performed services for Columbiain the value of approximately $10,000.The services required under the contract andthe additional services were performed by Westheimer for Columbia during themonths of February and March 1953.3These proposed findings are,In essence,in the formof a brief and are rejected exceptto the extent that they are in accord with the findings and conclusions made below.4CfJasper National Mattress Company,89 NLRB 75, 83. UNITED ASSOCIATION OF JOURNEYMEN, ETC.213In hisbrief, counsel for the Respondents contends that the Board is without juris-diction of the instantproceedingand arguesas follows:We submit that under the jurisdictional standards applied by the Board inconstruction cases and under the policies as recentlyannouncedby the Boarditwould not effectuate the policies of the act to take jurisdictionin this case.The primary disputant was Westheimer Heavy Hauling & Rigging Company.No figures for other contractorsare givenin the record.Westheimerwas fur-nishing no materials, imported no materials, and was merely performing serv-ices in connection with new construction.No value appears in the record forthis new construction.The total value of the services rendered by Westheimerwas less than $50,000.00 annually to Columbia-Southern.The manufacturingend of the plant, the interstate commerce portion of thebusinessof Columbia-Southern, was in no wise affected by the dispute. Jamestown Builders Ex-change, Inc., [93 NLRB 386]; Lincoln Beer Distributors, [106 NLRB 405].It seems clear that under the jurisdictional policy of the Board, WestheimerHeavy Hauling & Rigging Company the primary disputant was not engaged ininterstate commerce and the interstate business, if any, of those secondarilyaffected is either not shown or was not affected.The undersigned finds no merit in the contentions of the Respondents in this re-gard.The Board has held that "if the operations of the primary employer alonemeet the minimum requirements under the Board's current policy, jurisdiction shouldbe asserted without further inquiry." 5 It is clear that Westheimer, the primary em-ployer herein, is subject to the Board's jurisdiction since Westheimer was amultistateenterprise, falling within the criteria established in theBordencase.6It is found thatWestheimer is engaged in commerce within the meaning of the Act, as is Columbia.Counsel for the Respondents also contends in his brief that if it is held that theBoard has jurisdiction, "the question of commerce is now moot"sinceWestheimercompleted the work required by his contract with Columbia in February and March1953.This contention is likewise without merit, for it is clear that the underlyingdispute between the Pipefitters and Westheimer was never resolved.7II.THE LABOR ORGANIZATIONS INVOLVEDUnited Association of Journeymen and Apprentices of the Plumbing and Pipefit-tingIndustry of the United States and Canada (AFL), Local 106; InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(AFL), Local No. 969; and International Union of Operating Engineers (AFL),Local No. 406, are labor organizations within the meaning of Section 2 (5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsAt all times material herein, Columbia was engaged in an extensive constructionproject whereby its plant facilities in Lake Charles, Louisiana, were being consider-ably enlarged.Columbia had contracts with Mid-Valley Utility Construction Com-pany,W. B. Schnorbus, Layne-Louisiana Company, Inc., Sline Industrial Painters,R. E. Heidt Construction Company, T. E. Hudgens Company, Inc., and CycloneFence Division of American Steel and Wire Company (herein referred to as Mid-Valley, Schnorbus, Layne, Sline, Heidt, Hudgens, and Cyclone, respectively) andwith other concerns to perform work in connection with the construction program.In addition, Columbia contracted with Westheimer for the latter to move a dow-therm boiler, a concentrator, a stack, and a caustic soda storage tank to new loca-tions in Columbia's plant.The instant proceeding arose from incidents occurringwhen Westheimer commenced to remove the dowtherm boiler from its old locationin the plant.Among other special conditions, the contract provided that Westheimer shouldperform no pipefitting work.The necessity for this provision, which customarily wasset forth in Westheimer's contracts, was due to the fact that Westheimer was not apiping contractor, had no contracts with any pipefitters' organization, never em-ployed pipefitters of any local, but employed only operating engineers, teamsters,5Jamestown Builders Exchange, Ina,93 NLRB 386 387.E The Borden Company, Southern Dh.vision,91 NLRB 628. See alsoInternationalBrotherhood of Electrical Workers, Local 501, et al. v. N. L. R. B.,341 U. S. 694.7 AcoustiEngineering Company, 97NLRB 574, 576. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDboilermakers,ironworkers,millwrights,carpenters,and laborers,who were affiliatedwith craft organizations of the American Federation of Labor, with which itappears that Westheimer had local or area contracts.A.W. Sneed, superintendent for Westheimer,came to Lake Charles prior tobeginning work under the contract and met with representatives of the Boiler-makers and Iron Workers to discuss and determine craft assignments of the work.On February 9, 1953, Sneed requested the Boilermakers,IronWorkers, andOperating Engineers to supply employees for the project and work commencedon February10.Thenext day, the Iron Workers revoked their original agreementon the assignment of the work and established a picket line"in front of the job."Sneed,by telegraph,informed the National Joint Board for Settlement ofJurisdictionalDisputes of theAFL, hereincalled the National Joint Board, andInternational representatives of the Boilermakers and the Iron Workers of thejurisdictional dispute.Sneed testified that at the time the Iron Workers picketed,a guy derrick was being erected preparatory to moving the dowtherm boiler andthat the Iron Workers were insisting that the work of erecting the derrick as wellasmoving the boiler in question should be assigned to their members.His testi-mony is supported by the following copy of a telegram sent on February 16, 1953,by J. P.McCollum,International representative of the Boilermakers,to John T.Dunlop,chairmanof theNational Joint Board:REURWIREFEBRUARY 13, DISPUTE WITH IRONWORKERS ATCOLUMBIA SOUTHERN,- LAKE CHARLES, LOUISIANA, WEST-HEIMER RIGGING & HEAVY HAULING CONTRACTOR, OVERBRACING AND REMOVING TO NEW LOCATION OF DOWTHERMBOILER,OUR INVESTIGATION REVEALS THIS MATTER HAS BEENADJUSTED SATISFACTORILY TO ALL CONCERNED.A. E. Vincent,businessmanager of the Boilermakers,testified that the disputeconcerned "the erection of a guy derrick"and that it was settled by either "theruling of the Joint Board or the decision of the two Internationals.I think thetwo Internationals agreed that if a guy derrick was erected for dual purposes, itwould be erected by the ironworkers and dismantled by the boilermakers."Uponthe entire record,including the undersigned'sobservation of the witnesses andthe fact that Sneed's testimony was supported by the above-quoted telegram froma representative of the Boilermakers to the chairman of the National Joint Board,the undersigned credits Sneed's testimony as to the nature of the jurisdictionaldispute between the Iron Workers and Boilermakers and as to the ultimate resolu-tion thereof and finds Vincent's testimony unworthy of credence to the extent thatitwas in conflict with the credited testimony of Sneed.According to Sneed,the dispute was settled on Saturday,February14, 1953, andthe controversial work in regard to the guy derrick and the moving of the dowthermboiler was assigned to the Iron Workers, whereas the work of moving the concen-trator,stack,and other vessels was delegated to the Boilermakers.Workresumedon the project on February 16, in accord with the foregoing settlement of the dispute.However, on February 16, 1953, the Pipefitters first entered a jurisdictional claimto the work of moving the dowtherm boiler, including the tasks of bracing andpreparing it for removal.On that date,a conference was held in Sneed's office.Among those present were Sneed,Ben Spalding, field construction engineer ofColumbia, several representatives of the Iron Workers, and the following repre-sentatives of the Pipefitters:Business Agent H. C. Benton,Steward Hugh Johnson,employed by T. E. Hudgens Company, Inc., and John Conrad,president of thePipefitters'Local 106 and also employed by Hudgens.Before discussing the conflicts in the testimony as to the occurrences at thisconference, it might clarify the ensuing discussion to point out that Hudgens wasthe piping contractor engaged by Columbia in its construction project and thatHudgens employed nearly all,if not all, the pipefitters then working on the project.In respect to the conference on February 16, 1953, Spalding gave the followingtestimony:Well,Mr. Benton came out to discuss and claim the dowtherm boiler removal,claiming it on the basis of the Green Book that he brought with him as thebasis of settlement of jurisdictional disputes.t . . .Mr. Benton told Mr. Sneed$ The green book referred to was entitled, "Plan for Settling Jurisdictional DisputesNationally and Locally approved by The Building and Construction Trades Department,A.F. of L." and included "Agreements and Decisions rendered affecting the BuildingIndustry." UNITED ASSOCIATION OF JOURNEYMEN, ETC.215that he shouldassignthe work to him; that he should move the boiler.Mr.Sneed told Mr. Benton that he could not assign the work to the Pipefitters;that he had an international ruling that he would have to move it with theIronworkers.During that discussion Mr. Conrad or Mr. Johnson said thatthe fitters could be turnished to move the boiler.Mr. Sneed then said thathe had no alternative but to go ahead as scheduled and move it with the Iron-workers.Mr. Benton said that if he did move it that there would be trouble.Mr. Sneed asked Mr. Benton if he wouldn't take the matter up with his Inter-national people and get a decision rendered in writing; that he, Sneed, wouldabide by any decision in that condition.Later in the discussion Mr. Bentontoldme that he would like to see Mr. Whitey or talk to him; that he thoughtColumbia people was responsible for Westheimer'smisassignmentof work.Sneed's testimony was in large measure corroborative of Spalding'saccount ofthe discussion on February 16.However, Conrad's testimonial version of the.conference, as follows, was at considerable variance with that of Sneed and Spalding:the first meeting between Mr. Benton and Mr. Sneed.was just aboutplanning the job, if it was the work of the pipefitters.Mr. Sneed made thestatementthat he didn't have any contract or agreement with our Internationaland that he had already spent around five or six or seven thousand dollars onthe job between discussions trying to get the work straightened out betweenthe boilermakers, the ironworkers, and now the pipefitters were coming intothe picture, and that he couldn't afford sub the work out to a pipe contractor.At that time Mr. Benton assured him that he would be forced to sub it out,or he wouldn't be asked to sub it out-the way the situation was explainedby him, that he was running short of money.He told him if he wasrunningshort of money that Mr. Hudgens would go along and furnish the men fromour job, or hire additional men through Mr. Hudgens.He said, "I will furnishyou men directly if you want it that way.You can handle it through yourpayroll or handle the payroll through the Hudgens job, either way you want it."At that time Mr. Sneed.said, "It isn'tclear in my mind as to whose workit is."But he was assured there wouldn't be no sub-contracting additionalfeesbecause the work was awarded to the pipefitters.Q.What position were you holding with Hudgens?A. I was general piping foreman.Q.Were youin positionto furnish men to Westheimer?A. Yes, sir. I could have furnished them men because we had furnishedthem a few men before.to do c :d jobs for them, odd piping jobs fortheir hooking up for preparation of hoisting . .Q. Did Mr. Sneed raise thequestionof supervision of these men?A. Yes he did.Mr. Sneedexplainedto us that he hadsome valuableequipmentthere and if there was no skilled man trying to supervise that job,that there might be some property loss and that it was a dangerous operation.He said, "I cannot very well afford to have a pipefitter there supervising thejob who hasn't done this type of work." I explained to Mr. Sneed then thatwouldn't be any question, that he would supervise the job because it was hisequipment.On cross-examination, Conrad testified that the 4 or 5 pipefitters furnished byHudgens to Westheimer to prepare the boiler for moving were not carried on West-heimer's payroll.To a certain extent, Benton's testimony was generally corroborative of that of-Conrad, but due to Benton's confusion as to dates of conferencesand generaliza-tion as to the discussion had, it is difficult to extract from his testimony his precisepositionas to the occurrences on February 16.He did not specifically deny certainstatements attributed to him by Spalding.Sneed specifically denied that at this or later conferencesBentonor Conrad of-fered to furnish Westheimer with pipefitters directly but insisted that they offeredto furnish them "throughsomeplumbing contractor, preferably T. E. Hudgens be--cause they were on the job site and on another contract." In testifying regarding asimilar issue posed in a succeeding conference, Sneed explained that he could not,employ, pipefitters or carry them on his payroll because, "I am not a plumbing orpipefitting contractorOur company is not. I am speaking for the company.Wecannot hire pipefitters. . . . I can not hire them directly through the local.They9 Clem White, industrial relationsmanagerfor Columbia 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDhavea set-up where they have to go through a piping contractoror a plumbingcontractor,.so the only way they could furnish men for that job, and whichthey suggested to Mr. White, was through T. E. Hudgens Company, who alreadyhad a contract on the job. In other words, it would have to go through a sub-contractor."Sneed further testified that the practice of Westheimer "where thereispipinginvolved and on the work we do we get a subcontractor,pipingcontrac-tor, to offer a proposal or in conjunction with ours.That is the only way we cando piping."He further explained that he could not have moved the dowthermboiler through another contractor as suggested by the Pipefitters because "my com-pany would not allow me to make a decision like that, and in the secondplace, Iwould have to have thesanctionof Columbia-Southern Chemical Company, Incor-porated, to do it. I have a straight contract with them and anything other thanthat would have to go through them and have their sanction in my main office."He also denied that the question of his supervising the pipefitters to be supplied byHudgens was discussed at the conferences or that pipefitters had ever been furnishedhim for work preparatory for the removal of the boiler.Upon the entire record, the findings as to subsequent conferences, the nature ofWestheimer's operations, the contractual provisions of the contract between West-heimer and Columbia, and the undersigned's observation of the demeanor of thewitnesses, the undersigned credits the testimonial versions of Spalding and Sneed asto the occurrences at the conference on February 16 and rejects the testimony ofConrad and Benton, except to the extent that it was in accord with the creditedtestimony.As the record reveals, Benton's testimony was in part confused andsometimes evasive, implausible, and self-contradictory. Spalding and Sneed appearedto be more reliable witnesses than did Benton and Conrad.After the conferences on February 16, Spalding relayed to Clem White, industrialrelationsmanager for Columbia, Benton's request for a meeting with White todiscuss the Pipefitters' jurisdictional claim to the work in question.White declinedto meet withBentonfor the reason that Columbia had contracted with Westheimerto do the work and in White's opinion, there was no reason to discuss the matterwith any of the labor organizations.On February 18, 1953, Hugh Johnson, steward for the Pipefitters, discussed thejurisdictional claim of the Pipefitters again with Sneed.The latter testified crediblyand without contradiction that the following occurred at this conference: "Johnsonsaid there had been a meeting and I told Mr. Johnson that my answer to him wasthe same that I gave to Mr. Benton. I told Mr. Johnson thesamething I had toldMr. Bentontwo days previous, that they would have to take it up with their Inter-national and the Joint Board; that I would still abide by my decision.That theyhad approximately two weeks before I would move the boiler to get a decisionhanded down." Johnson also stated that "he could furnish pipefitters and handlethe boiler through the Hudgens Company" and that if Sneed moved the boiler withemployees supplied by the Ironworkers, the Pipefitters "would stop the job "On March 3, 1953, at the request of Benton, White conferred with him aboutthe Pipefitters' claim to the work of moving the boiler.White's credible testimonyreveals that the following discussion ensued:... Mr. Benton began the conversation by saying that we had given thatmoving of the boiler to the wrong people.We talked about Westheimer'squalifications for doing the work. I told him that we were familiar with theirability to do that kind of work and that we had used them elsewhere, and thatwe felt the boiler that was involved was the kind of work that only a contractorwith the equipment and know-how that Westheimer had was qualified to dothat work.Then he brought up the question of jurisdiction at that point, say-ing that movement of the boiler was pipefitters' work and showed me thegreen book. In fact, he gave me a copy of it or promised to give me a copy.He particularly read to me the section on page 92, 1 believeit is,of the book,and then he made a statement that was interesting to me.He said if theheads were out of the boiler, there would be no question about it, it wouldnot be pipefitter work. I told him it was my understanding the heads were outof the boiler, and I told him that if he would come back the next morning wewould go out and see; that I would make the necessary arrangements so that wecould check on that point..Mr. Benton pointed out that we had a pipingcontractor in the plant who had pipefitters working there, and he said he didn'tsee any reason why we couldn't use the pipefittters from that contractor to dothiswork.Of course, I pointed out to him that the contract for doing that UNITED ASSOCIATION OF JOURNEYMEN, ETC.217boiler removal had been given to Westheimer, and that Westheimer wouldhave to do the job.'°On March 4, 1953, another meeting was held in Columbia's offices to discuss thequestions involved in the removal of the boiler.Benton and Johnson of the Pipe-fitters and A. E. Vincent, business manager of the Boilermakers, were present to-gether with Sneed, Spalding, White, and other representatives of Columbia and arepresentative ofMid-Valley, a general contractor under whom Hudgens was asubcontractor.Spalding's testimony, which was corroborated by that of Sneed andWhite, was that the following occurred at this conference:Mr. Benton again claimed the boiler if it was a complete boiler.Mr. Vincentsaid if it was not a complete boiler it belonged to the boilermakers.They bothagreed that under no conditions that it belonged to the ironworkers.Mr.Benton said that we had a piping contractor in the plant who could move theboiler and Mr. Sneed said again that he could not assign the work to the pipe-fitters; that he had had official instructions from the International Unions thatthe ironworkers were to move the boiler.Mr. Benton told him that if he movedthe boiler, there would be trouble; they would have to strike the job.Mr. Whiteat this point asked Mr. Benton if he had contacted the Joint Board for a decisionon the moving of the boiler.Mr. Benton replied that he had not.Mr. Whitereminded Mr. Benton that if he took any action at this point, it would becontrary to the AFL policy in handling jurisdictional disputes.On cross-examination, Spalding testified as follows:Q. [By Mr. BARKER] At any time during the two conferences that you at-tended, did Mr. Benton make a statement that he wanted Westheimer Con-struction Company off that job entirely?A. I don't remember him making any statement as such.Q. Did he ever make the statement that he wanted Columbia-Southern tostop doing business with Westheimer?A. In a direct statement to that effect?Q. Yes.A.Well, yes and no. I don't think I can intelligently answer that question.Q. You can answer whether he made the statement or not.A. Perhaps he didn't make such a direct statement, but inferred that weshould do the work with another contractor that we had in our plant, . . . but Iwould not have had authority to have permitted-that is, had it got to a point ofgiving it to another %,ontractor.Benton testified originally that this meeting occurred on February 17, 1953, butlater stated in his testimony that it was held "some time just before the picket."On cross-examination, he asserted that the date of the meeting was February 17.Benton denied that he ever suggested to Sneed or White that Benton wanted Columbiato cease doing business with Westheimer and that he established a picket line forsuch a purpose.According to Benton, the awards in the "green book" were dis-cussed at the meeting and Benton told Sneed that the former "would furnish themen to Westheimer, or if at that time men were hard to get and it was impossibleto give him men directly, that I had made arrangements with T. E. Hudgens Com-pany to furnish him men without any additional cost; that he would pay the actualhours involved."From his testimony on cross-examination, however, it appearsthat Benton had made no arrangement with Hudgens for the payment of the pipe-fitters if they were used in moving the boiler.When asked who would pay the pipe-fitters for their work, he answered, "All depending on what arrangement would bemade in the contract. . . . I don't know. It all depends on what arrangementshe [Hudgens] would have made with Sneed as to how the job would be handled.""Bentonwas clearly erroneous in placing the conversation with White as occurring onFebruary 16, 1953.Benton did not specifically deny certain statements attributed to himby White and Benton's version of the conversation was in general in accord with that ofWhite, except that Benton insisted that he told White that pipefitters for the moving ofthe boiler could be furnished "either direct or indirect; that I would furnishthe men toWestheimer, or if at that time men were hard to get and it was impossible to give him mendirectly, that I had made arrangements with T. E. Hudgens Company to furnish him menwithout any additional cost; that he would pay the actual hours involved." In contra-distinction to White, Benton was not an impressive or reliable witness.Asmentioned else-where in this report, Benton's testimony was confused, often evasive, and at times im-plausible.His testimony in regard to the meeting with White on March 3is rejectedexcept to the extent that it was in accord with the credible testimony of Whito 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Vincent's testimony, he stated at the conference that if the boilerwas incomplete, its removal should be assigned to the Boilermakers but if it was acomplete boiler, its moving was work for the Pipefitters.He further testified that"Mr. Benton told Mr. Sneed and Mr. White that he would furnish men, eitherdirectly toWestheimer, or he would furnish them througha sub-contractor withno additional cost."Sneed's specific denial that Benton offered to furnish Westheimer with pipefittersdirectly has been set forth above in connection with the resolution of the conflictsin testimony relating to the meetingon February16.In addition,Sneed testifiedthat on March 4, Benton asked "Mr. Clem White to assign the job to Hudgens Com-pany to furnish the pipefitters for this job insomuch as they were already on a con-tractwith the plant."Upon the entire record and the undersigned's observationof the witnesses, and for reasons related above, the undersigned credits the mutuallycorroborative testimony of Spalding, Sneed, and White as to the discussion had atthemeeting on March 4, and rejects the testimony of Benton and Vincent to theextent it was at variance with the credited testimony.Following this meeting, Benton ordered some picket signs from a sign painter onMarch 4.The next morning, Steward Johnson informed Spalding, according tothe latter's undenied and credible testimony, that Benton had called Johnson "thenight before and said that if Westheimer moved the boiler the next morning . . .that there would be something done about it."On March 5, 1953, Sneed proceeded with his plans and, using employees referredby the Iron Workers, commenced the actual removal of the disputed boiler. StewardJohnson telephoned Benton and informed him of this developmentBenton requestedJohnson to meet him at the entrance gate to the construction area. Benton arrivedat the gate about 9:30 a. m. and conferred there with Bathea, his assistant, andwith Johnson.Pete Manena, who was a guard at the construction gate, testified thatwhen Johnson left the scene at the end of his conference with Benton, Manena walkedover to Benton and asked whether he could be of assistance and Benton replied,"No, that he was having his men come out, come out of the plant."Manena askedBenton "not to do that," but Benton said, "No, he was tired of talking and that hewas through talking."Benton denied that he told Manena that Benton was through talking and was.having his men come out of the plant. Benton further testified that he told StewardJohnson, "I am going to place a picket against Westheimer at the construction gate,and I want you to instruct our people to stay on the job, and any other craft thatthey have there pertaining strictly to Westheimer."Upon the entire record, theundersigned creditsManena's testimony and rejects that of Benton as to this inci-dent.Manena appeared to be a sincere and reliable witness, whereas Benton wasnot impressive.Moreover, Manena's testimony was in accord with the subsequentcourse of events, for the members of the Pipefitters were the first to leave the con-struction area after picketing began and it does not appear that Benton sought todissuade them from striking.Immediately after his conversation with Manena, Benton and his assistant tookout picket signs from Benton's car and, around 9:45 or 10 a. m., on March 5, 1953,commenced to picket at the entrance of a road to the construction gate, at a pointwhere the road merged with a highway. The road to the construction area andthe construction gate were used by the employees of all contractors, except Heidt,engaged in the construction project.The only employees of Columbia who usedthis entrance were some employees of its safety department and certain field engi-neers and supervisors.The regular production and maintenance employees ofColumbia used other entrances to the plant proper, which was separated from theconstruction area.The picket signs bore the following legend: "Westheimer HeavyHauling and Rigging unfair to Local 106."Pipefitters working for Hudgens walked off the job between 10 and 11 a. m.Not long after the picketing commenced, Field Construction Engineer Spaldingnoticed that the teamsters and operating engineers employed by Heidt, who weregrading and building a road and loading area in the plant proper but separated bya fence from the construction area, had ceasedworkand were talking with con-struction workers through the fence.Spalding drew this matter to the attention oftheir foreman and told him that there was "no reason for his job to be discontinuedin the work that he was doing,"since it was "not behind a picket line or in nomanner affected by the picket line, and that it was an emergency job that we hadto get done."The employees resumed work.However, around noon, Manenaobserved Harry Willard,businessmanager of the Operating Engineers, talking toHeidt's employees.Around 1:30 p. m.,the employees of Heidt ceased work andleft the area. UNITED ASSOCIATION OF JOURNEYMEN, ETC.219Manena also testified that Herbert accompanied Willard and they both talkedwith Heidt's employees, who were members of the teamster and operating engineercraft.According to Manena, who was a witness for the General Counsel, Herbertwas "the assistant business agent for the Teamsters."The record does not revealthe source of Manena's knowledge as to Herbert's official connection with the Team-sters.Manena admitted that he had never had occasion to admit Herbert to theplant on union business and had never seen Herbert's credentials.However, LouisOliver, who was the business agent of the Respondent Teamsters and a witness forthe Respondents, denied that Herbert was an elected official or steward of theRespondent Teamsters.Oliver testified that Herbert was "the business agent of theindividual truck operators only" and "represents a truck owners' association, incor-porated, which is a Louisiana corporation, which truck owners are members of myorganization."According to Oliver, the Respondent Teamsters reimbursed Herbert`on things that are delegated to him when they are in relation with individual truckoperators."The undersigned finds that the record fails to establish that Herbertwas an agent of the Respondent Teamsters.After the picket line was established, Willard conferred at the construction gateshortly after 10 a. in. with a group of operating engineers working in the construc-tion area.After the discussion the operating engineers returned to the constructionarea but left their work and the area at 1:30 p. in.Upon learning of the picket line, Walter Butler, the only member of the Teamstersemployed by Westheimer, conferred with Kingery, who was a steward of the Team-sters employed by Mid-Valley and who "had checked" Butler's "book" when hecommenced to work on the project. Butler asked Kingery "what we should do"and the latter replied that he "was trying to phone the business agent but couldn'tget in touch with him, but we would have to go out." Butler thereupon informedSneed that Butler "was going to have to leave and then went out."After the picketing commenced, A. C. Grillette, a steward for the OperatingEngineers employed by Westheimer, told Sneed that Business Manager Willard ofthe Operating Engineers had told Grillette "to take all of the operators off the jobas soon as the load was made safe and the derrick tied up." 11 Sneed's operatingengineers continued to work until 2:30 p. in. until the boiler had been lifted outof the building and "made safe on the truck and the derrick tied down." They thenleft the construction area.On March 5, all pipefitters, teamsters, boilermakers, and operating engineers in theemploy of Mid-Valley, Heidt, Hudgens, and Westheimer observed the picket lineand walked off the job.Members of the carpenters, laborers, cement finishers,painters, ironworkers (including those working for Westheimer), and other craftscontinued to work despite the picket line.However, on March 6, the second dayof the picketing, none of the approximately 450 employees of the various contractorsthen engaged in the construction project worked, although it appears that someemployees came as far as the picket line the morning of March 6. Those con-tractors were Westheimer, Mid-Valley, Layne, Sline, Heidt, Hudgens, and Cyclone.About 8 a. in. on March 6, 1953, a picket left the area to which the picketing hadbeen confined-namely, the intersection of the road to the construction gate witha highway-and patrolled for approximately 30 minutes an area some 100 feet southon the highway in the direction of the road leading to the loading area where Heidtwas working.12None of the regular employees of Columbia ceased work on March 5 and 6,the 2 days when the picketing occurred. The number of pickets was limited to twowho were members of the Pipefitters.On Saturday, March 7, 1953, there were no11Grillette had left the area of Lake Charles and was not available as a witness. Sneed'stestimony as to his conversation with Grillette accordingly stands undenied.However,BusinessManager Willard of the Operating Engineers denied that he instructed Griiletteto take the operating engineers off the Westheimer job.Willard testified that only he hadauthority in his organization "to pull men off the job."Despite Willard's testimony, theundersigned finds that Grillette's statement to Sneed was within the scope of Grillette'sapparent authority and that Grillette's statements are attributable to the RespondentOperating EngineersRoy Stone Transfer Corporation,100 NLRB 856;The HowlandDry Goods Company, etal, 85 NLRB 1037.12 The finding in this sentence is based upon the credible testimony of Manena. Bentondenied that a picket patrolled the area near the entrance used by Heidt.However, headmitted that he did not arrive at the scene on March 6 until 8: 30 and that two otherswere picketing before his arrival.Benton's testimony is rejected to the extent that it wasin conflict with the credited testimony of Manene. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets in the area.Heidt's employees resumed work and on March 7 and 8 com-pleted the grading and construction of the road and loading area.On March 6, 1953, Columbia filed its original and first amended charges in theinstant proceeding.The amended charges averred that the Pipefitters, Teamsters,Operating Engineers, Boilermakers, and International Brotherhood of ElectricalWorkers, AFL, Local #861, had engaged in violations of Section 8 (b) (4) (A)and (B) of the Act. There was no allegation that their conduct was violative ofSection 8 (b) (4) (D).A field examiner of the Board immediately investigatedthe charges and on March 7, 1953, conferred with Benton. It was Benton's testi-mony that the field examiner asserted that the charges appeared to be well foundedand further said, "If you will pull your pickets, all charges will be dropped,"averring that he had consulted with Columbia and such procedure was agreeablewith them.According to Benton, he then telephoned Darrell Blair, business mana-ger of the Lake Charles Building Trades Council, informed him of his consultationwith the field examiner, told him that the picket line would not be reestablished onMonday morning, and asked Blair to "contact the different business agents andnotify them to be back on the job." Blair's testimonial recollection of his telephoneconversation with Benton was that Benton stated that "he had met with the NLRBman and had reached atentativeagreement through him and the picket line wouldnot be placed on the job, or rather had been removed and would not be replacedon the job Monday morning." Louis Oliver, business manager of the Teamsters,similarly testified as to the tentative nature of the agreement between the field exam-iner and Benton.Thus, according to Oliver, in his conference with the field exam-iner, the latter stated that "he had a tentative agreement and had told Mr. Bentonabout the agreement and that Columbia-Southern had agreed to it, to go ahead andremove the picket line and they would drop the charge entirely."White's testimonywas also in accord with that of the foregoing witnesses who testified as to the tenta-tive nature of the agreement reached between the field examiner and Benton.Thus,White testified that he and the field examiner "were both under the impression thatthe Locals had received orders from their Internationals to return to work, but hesaid he was going to draw up a proposal for settlement when he got back to NewOrleans. and th,,t he would mail our copies."The picket line was not resumed by the Pipefitters on Monday, March 9, 1953, orthereafter, and Westheimer completed the boiler removal and other moving requiredby its contract with Columbia.Under date of March 11, 1953, the field examinermailed to C. Paul Barker, counsel for the Pipefitters, a proposed settlement agree-ment, with a request that it be forwarded to Columbia for signature, if it met withBarker's approval and was signed by the Pipefitters. By letter dated March 12, 1953,Barker requested additional time to consider the matter because "on yesterday thecompany filed a $50,000.00 damage suit." The proposed settlement agreement wasnever signed by any of the narties or approved by the Regional Director.On July 16 and August 26, 1953, respectively, the complaint and amended com-plaint in the instant proceeding were issued.On July 16, 1953, the Acting RegionalDirector filed a petition for injunction with respect to the instant matter in theUnited States District Court for the Western District of Louisiana, Lake CharlesDivision, and such petition was docketed as Civil No. 4187.On September 14, 1953,an amendment to the petition for injunction was filed with the court. It was stipu-lated that no further action was taken upon either the petition or the amendedpetition "pending disposition of the within cause."B. Conclusions1.As to the Respondents' affirmative defenseIn their brief, the Respondents assert that "the Board should dismiss the complaintbecause of the oral settlement agreement or assurances arrived at between" the fieldexaminer and Benton on March 7, 1953, and "the action of the Respondent Unionin reliance on the assurances of the Board's agent."The Respondents contend thatupon the field examiner's assurance that Columbia would not press the charges if thePipefitters withdrew the picket line, the Pipefitters abandoned the picketing and thatthis action constituted an oral settlement agreement or estops the Board from pro-ceeding in the instant matter.Assuming arguendo that the Pipefitters ceased itspicketing as a result of discussions with the field examiner,13 the undersigned finds"There is some indication in the record that the Pipefitters may have withdrawn itspicket line at the request of the chairman of the rational Joint Board UNITED ASSOCIATION OF JOURNEYMEN, ETC.221the Respondents' affirmative defense to the allegations of the complaint to be withoutmerit.The cases relied upon by the Respondents are all factually distinguishablefrom the instant matter, wherein, at most, the efforts of the field examiner to settlethe case resulted in a tentative oral understanding to be formally consummated laterin a written settlement agreement and wherein there had been no approval by theRegional Director of the proposed settlement or any indication by the field examinerthat the Regional Director would approve the withdrawal of the charges.The cases cited by the counsel for the Respondents in his brief fall into 3 groups-(1) where a respondent has engaged in violations of the Act because of reliance uponerroneous advice of Board agents,14 (2) where a respondent in reliance upon offersto withdraw charges took action, which remedied its past unfair labor practices orwhich it was not required to take, in consideration for the withdrawal action,15 and(3) where the respondent complied with the terms of a settlement approved by theRegional Director.16There is no intimation in the record of approval by theRegional Director of any settlement of the instant charges and obviously the actiontaken by the Pipefitters herein did not conform to that taken by the respondents ineither of the first two types of cases.As found below, the picketing of the Pipefitterswas violative of the Act and by abandonment of its picketing on March 9, it merelyceased engaging in unfair labor practices but took no steps to remedy its violationsof the Act committed on March 5 and 6, 1953. In conclusion it is found that theRespondents' affirmative defense is lacking in merit.172.Conclusions as to the Respondents' conductTo support findings under the foregoing facts that the Respondents engaged inviolation of Section 8 (b) (4) of the Act, two factors must combine-(1) theRespondents' activities must have had as an object, the forcing of Columbia to ceasedoing business with Westheimer and (2) the Respondents' activities must have con-stituted inducement and encouragement of employees of any employer, within themeaning of Section 8 (b) (4) (A), in the course of their employment to engage ina strike or a concerted refusal to perform services.The absence of either factor willdefeat the charges hereunder.a.The objects of the Pipefitters'actionsThe object of the Pipefitters' economic action undertaken on March 5 and 6, 1953,is revealed by the statements, requests, and demands made by representatives of thePipefitters at the conferences on February 16 and 18 and on March 3 and 4, sincethese statements immediately preceded the establishment of the picket line and werecoupled with threats of the very course of action which ensued on March 5. Thus,at three of these conferences, the Pipefitters' representatives threatened that "therewould be trouble," that the Pipefitters "would stop the job," and that "they wouldhave to strike the job," if Sneed attempted to move the boiler with employees sup-plied by the Ironworkers.On February 16 and on March 3, Benton asserted thatColumbia had improperly assigned the work to Westheimer, or as testified to byWhite, Columbia "had given that moving of the boiler to the wrong people." In allof the conferences, the Pipefitters urged that members of their craft should performthe work of moving the boiler, and insisted, in one form or another, that the workshould be assigned by Columbia to the T. E. Hudgens Company, Inc., which wasthe only contractor on the project employing pipefitters and which was then per-forming piping work on other portions of the construction program. In short, thePipefitters demanded that the moving of the boiler should be taken from Westheimerand assigned to Hudgens.As found above, Westheimer was not a piping contractorand could not, never had, and would not, employ pipefitters.Westheimer's contractsuniformly provided that it should not be required to perform any piping work and,as Sneed explained, "the only way we can do piping" is to "get a subcontractor, pipingcontractor, to offer a proposal.in conjunction with ours.The undersigned concludes and finds that an object, if not the immediate object,of the Pipefitters' economic action on March 5 and 6, 1953, was to force Columbia14Golden Turkey Mining Company,34 NLRB 760;The Norwood Sash & Door Mfg Co.,42 NLRB 678;Armour Fertilizer Works, Inc., et at.,46 NLRB 629.15Godchaux Sugars, Inc.,12 NLRB 568;Sherry & Gordon Company, Inc.,107 NLRB 113.16The Ideal Electric & Mfg.Co., 20 NLRB 894;Corn Products Refining Company, 22NLRB 824.17 SeeMilwaukee Nash Company,105 NLRB 684. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDto cease doing businesswith Westheimer and was within the proscriptionof Section8 (b) (4) (A), set forth above.18b.The inducement and encouragement on the part of the Pipe fittersAs found above, soon after the Pipefitters started picketing at the roadleading tothe construction area, pipefitters employed by Hudgens ceased work and left thearea, to be followed shortly thereafter by various craftsmen employed by othercontractors who were engaged in work on the construction project and who wereneutralsto the primary dispute between the Pipefitters and Westheimer. It is thusclear that the Pipefitters' picketing constituted inducement and encouragement ofemployees of various employers, other than Westheimer, in the course of theiremploymentto engagein a strike or concerted refusal to perform services.Sincean object of the Pipefitters' picketing was to force Columbiato cease doing busi-ness with Westheimer, it follows that the Pipefitters have engaged in violations ofSection 8 (b) (4) (A) of the Act.19Moreover, the undersigned is persuaded that the action of the Pipefitters,in itself,constituted unlawful inducement and encouragement of employees and did notfulfill the criteria established by the Board in theMoore Dry Dockcase 20 forevaluating the lawfulness of picketing at the premises of a secondary employer.Several factors distinguish the instant proceeding fromtheMoore Dry Dockcase.The facts in the present case are closelysimilarto those in theRichfield Oilcase,21where the Board found the conduct of the labor organizations involved to be viola-tive of the Act.There, as here, the pickets carried signs stating only that theprimary employer was unfair, but it was apparent from the record that the picket-ing was also designed to extend beyond the primary employer. Such is also thecase here.As found above in the four conferences held in February and March immediatelyprior to the establishment of the Pipefitters' picket line, the Pipefitters had re-quested that the moving of the boiler should be delegated to members of its craft,and demanded that the work of moving the boiler should be taken from Westheimerand assigned to Hudgens, the piping contractor then engaged in other work onthe construction project.In three of the conferences the Pipefitters had threatenedto shut down the job if the boiler was moved by employees furnished by the IronWorkers. Immediately prior to the commencement of the picketing, Benton statedthat "he was having his men come out."As mentioned previously, the membersof the Pipefitters then working on the construction project were employees of T. E.Hudgens Company, Inc., the piping contractor, and they were the first employeesto ceasework and leave the plant not long after the picketing began.By 2:30 p. m.on March 5, 1953, operatingengineers,teamsters, and boilermakers employed byvarious contractors, includingWestheimer, had joined the strike and left work,although other craftsmen continued to work for the entire day.However, onMarch 6, the second day of the strike, none of the 450 employees of the variouscontractors on the project worked. It does not appear that the Pipefitters' repre-sentativesmade any effort to explain to employees of contractors other than West-heimer that the Pipefitters' dispute was confined to Westheimer, as the picketsigns alleged,or to dissuade them fromstriking.Construction employees came tothe situs of the picketing in the morning of the second day but didnot pass thepicket line and go to work in the construction area.Benton madeno effort tosend his men back to work on March 5 or 6, but did return them to work onMarch 9, according to his testimony.On the second day of the strike, one of thepickets patrolled an area some 100 feet from the construction road entrance,toward the job site of Heidt whose employees did not use the construction gateentrance but came to their jobsitethrough another road, in the vicinity of whichthe picket in question was patrolling.Another item is entitled to weight herein.The Board, in distinguishing theRichfield Oilcase from theMoore Dry Dockdecision, took note that in the latterdecision,the picketing union, prior to establishing the picket line, had unsuccess-'BAccording to Benton, the sole purpose of the picketing by the Pipefitters was to "getWestheimer to hire fitters" and to recognize the Pipefitters.This testimony has been con-sidered in reaching the conclusions made herein and has been rejected to the extent thatit was at variance with the findings made in the text.'ON. L. R. B. v Denver Bldg & Construction Trades Council, et at.,341 U. S. 675.2DMoore Dry Dock Company,92 NLRB 547.21 Richfield Oil Corporation,95 NLRB 1191 UNITED ASSOCIATION OF JOURNEYMEN, ETC.223fully sought the permission of the secondary employer to picket at the actual situsof the dispute on the secondary employer's premises,whereas in theRichfieldcaseno such request was made. Similarly, herein, there is no showing that the Pipe-fitters requested permission of Columbia to picket in the vicinity of the job situsofWestheimer on the construction project. In view of these circumstances, andthe entire record, the undersigned concludes that the Pipefitters' picketing ofColumbia's premises did not clearly disclose that the Pipefitters' dispute was notwith Columbia, but only with Westheimer and that the picketing was secondaryand not primary, constituting unlawful inducement and encouragement, within themeaning of Section 8 (b) (4) (A), to employees of Heidt and of the followingemployers whose employees used the construction gate: Columbia, Mid-Valley,Layne, Sline, Hudgens, and Cyclone.In sum,it isfound that by engaging in andinducing or encouraging the employees of Columbia, Mid-Valley, Layne, Sline, Heidt,Hudgens, and Cyclone to engage in a strike or a concerted refusal in the courseof their employment to perform services for their respective employers, with anobject of forcing Columbia to cease dong business with Westheimer, the Pipefittersengaged inviolations of Section 8 (b) (4) (A).c.Conclusions as to the Respondents Teamsters and Operating EngineersThe complaint alleged that the Respondents Teamsters and Operating Engineers,as well as the Respondent Pipefitters, "engaged in, and by orders, instructions, direc-tions, appeals, picketing and other means, induced and encouraged employees ofColumbia, Hudgens, Heidt, Sabine, Layne, Sline, and Cyclone, and of other em-ployers, to engage in, strikes or concerted refusals in the course of their employmentto use, process, transport, or otherwise handle or work on goods, articles, materials,or commodities, or to perform services, an object thereof being to force or requireColumbia to cease doing business with Westheimer." The complaint is thus draftedso as to allege that the Teamsters and Operating Engineers violated the act by induc-ing and encouraging employees of secondary employers, neutrals to the Pipefitters'dispute with Westheimer, to engage in a strike for an illegal object.Thereis littledirect probative evidence of encouragement or inducement by the Teamsters and Op-erating Engineers of the employees of the aforenamed secondary or neutral em-ployers.The only evidence of statements by agents of these Respondents inducingemployees to engage in the strike related to statements made to or respecting em-ployees of the primary employer, Westheimer.There is no evidence of the state-ments made to employees of the secondary employers, and no showing that theTeamsters or the Operating Engineers participated in the actual picketing activitiesof the Pipefitters.Thus, as set forth above, upon learning of the establishment of the Pipefitters'picket line on March 5, Butler, who was a teamster in the employ of Westheimer,asked Kingery, a steward of the Teamsters working for Mid-Valley, "What we shoulddo?"Kingery replied that he had been unable to reach the business agent of theTeamsters by telephone but "we would have to go out." Butler, thereupon, stoppedwork and left the construction area.The General Counsel apparently contends in his brief that by Kingery's instruc-tions to Butler to leave work because of the picket line, the Teamsters engaged inviolations of Section 8 (b) (4) (A).Counsel for the Respondents contends, how-ever, that Kingery's statements to Butler were privileged primary action, not violativeof the Act, since Butler was an employee of Westheimer, who was the primary em-ployer in the dispute.The undersigned is persuaded that the argument of counsel forthe Respondents has merit and is in accord with the Board's interpretation of thescope of Section 8 (b) (4) (A). The Board made the following observations, perti-nent to the issue posed herein, in theSchultzcase.22Thus, the language of Section 8 (b) (4) (A), forbidding labor organizations toinduce or encourage strikes for the purpose of forcing any employer to cease do-ing business with any other person, must be read with the implicit condition thatsuch inducement or encouragement be accomplished by secondary, but not pri-mary means.The undersigned accordingly finds that the encouragement by the Teamsters' agentof Butler, an employee of the primary employer, to honor the Pipefitters' picket linewas primary action and not proscribed secondary action, and was not violative of theAct.The record indicates that the teamsters employed by Mid-Valley, which was alsoSteward Kingery's employer, ceased work on March 5 after the establishment of the22 Schultz Refrigerated Service,Inc., 87NLRB 502. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDPipefitters'picket line and left the construction area.,There is no showing that theTeamsters sought to persuade them to return to work. The question is thus raisedof whether one may infer from these circumstances, coupled with Kingery's privilegedstatement to anemployee of the primary employer encouraging him to observe thepicket line, that Kingery made similar statements to employees of the secondary em-ployer,Mid-Valley, thereby inducing them to cease work. In other words, does itnecessarily follow that because Kingery lawfully induced an employee of the primaryemployer to the dispute to take primary action that he induced by similar state-ments-but unlawful because of the secondary circumstances-employees of a sec-ondary employer to take illegal action?Although the matteris notfree from doubt,the undersigned believes that under the facts established by the record such an infer-ence isunwarranted.The undersigned concludes and finds that the record fails tosustain by a preponderance of credible evidence the complaint's allegation that theTeamsters induced or encouraged employees of secondary employersto engage in astrike or concerted refusal to work in the course of their employment. It is accord-ingly found that the Teamsters has not engaged in violations of Section 8 (b) (4) (A)of the Act.Turning now to the evidence respecting the Operating Engineers' inducement orencouragementof employees to cease work because of the Pipefitters' picketing, theonly direct evidence of statements on the part of the Operating Engineers related toemployees of Westheimer, the primary employer in the Pipefitters' dispute. Sneed,construction superintendent forWestheimer testified without specific contradictionthat after the Pipefitters' picketing commenced on March 5, Grillete, a steward forthe Operating Engineers employed by Westheimer, told Sneed thatBusinessManagerWillard of the Operating Engineers had told Grillette "to take all of the operators offthe job as soon as the load was made safe and the derrick tied up." According toSneed, the operating engineers left the job site about 2:30 p. m. after theboiler had been lifted from the building and put on the truck.Assuming thatSneed's testimony of his conversation with Grillette and the operatingengineers' sub-sequent cessation of work afford an inference that Grillette in fact did "take all of theoperators off the job" of Westheimer, such action on Grillette's part would be privi-leged primary activity, being inducement or encouragement of employees of theprimary employer to observe the Pipefitters' picket line, under the reasoning setforth above regarding the statements of the Teamsters' steward to Westheimer'steamster.The record does not reveal whether Grillette's stewardship duties extended toemployees of other contractors working on the construction project.However, thereis some circumstantial evidence relating to the Operating Engineers.There is noevidence that the Operating Engineers urged their members to return to work and,as noted above, operating engineers and teamsters of Heidt stopped work but didnot leave their work area soon after the picket line was erected.After Columbia'sconstruction engineer complained to their foreman about their idleness, they re-sumed their work.However, around noon, Willard, who was business manager oftheOperating Engineers, was observed talking to these employees.About 1.30p.m. the employees of Heidt ceased work and left the area.After the picket linewas established on the morning of March 5, Willard was also seen conferring atthe construction gate with a group of operating engineers working for various con-tractors in the construction area.The operating engineers returned to the con-struction area but left their work at 1:30 p. m.The record contains no evidenceof the content of these conversations between Willard and the operatingengineersexcept his undenied testimony that he had no role in the establishment of the Pipe-fitters' picket line and did not know of it until informed by telephone by one ofhismen working on the project, that he did not remove any of his men from theirwork in the area,23 and that members of the Operating Engineers ceased work oftheir own volition.In view of Willard's testimony, the lapse of time between his conversations withthe two groups of operating engineers and their cessation of work and leaving thearea, and for the reasons stated above relating to inferences to be drawn in regardto the Teamsters' activities, the undersigned is of the opinion that one may not inferfrom Grillette's statement to Sneed of the Operating Engineers' privileged induce-ment or encouragement of Westheimer's operating engineers to observe the Pipe-fitters' picket line that the Operating Engineers took similar, but secondarily unlaw-ful, action with respect to operating engineers employed by other contractors, whowere secondary employers and neutrals to the dispute between the Pipefitters andas The inherent conflict between this testimony and that of Sneed respecting the latter'sconversation with Grillette has previously been noted. UNITED ASSOCIATION OF JOURNEYMEN, ETC.225Westheimer.Although there are elements in the record which give one doubt asto the action taken by both the Operating Engineers and the Teamsters,neverthe-less, "a suspicion is not evidence,nor is it a substitute for proof."24The under-signed concludes and finds that the action takenby theOperating Engineers andthe Teamsters with respect to the Pipefitters' picket line was within the privilegedprimary area as defined by the Board,25 and that, as in the case of the Teamsters,the record fails to sustain by a preponderance of credible evidence the complaint'sallegationsthat the Operating Engineers induced or encouraged employees of sec-ondary employers to engage in a strike or concerted refusal to work in the courseof their employment. It is accordingly found that the Operating Engineers has notengaged in violations of Section 8 (b) (4) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Pipefitters set forth in section III, above, occur-ring in connection with the operations of Columbia and Westheimer set forth insection I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Pipefitters has engaged in conduct violativeof Section 8 (b) (4) (A) of the Act, the undersigned will recommend that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act. Since it has been found that the Respondents Teamsters andOperating Engineers have not engaged in violations of the Act, the undersignedwill recommend that the complaint be dismissed insofar as it alleged that the Re-spondents Teamsters and Operating Engineers engaged in violations of Section 8(b) (4) (A) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Both Columbia-Southern Chemical Corporation and Westheimer Rigging andHeavy Hauling Company,Inc., are engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.United Association of Journeymen and Apprentices of the Plumbing and Pipe-fittingIndustry of the United States and Canada (AFL), Local106; InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(AFL), Local No. 969; and International Union of Operating Engineers (AFL),Local No. 406, are labor organizations within the meaning of Section 2 (5) of theAct.3.Respondent Pipefitters has engaged in unfair labor practices within the meaningof Section 8 (b) (4) (A) of the Act by engaging in and inducing or encouragingthe employees of Columbia, Mid-Valley, Layne, Sline, Heidt, Hudgens, and Cycloneto engage in a strike or a concerted refusal in the course of their employment toperform services for their respective employers, where an object thereof was to forceor require Columbia to cease doing business with Westheimer.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.Respondents Teamsters and Pipefitters have not engaged in unfair labor prac-tices within the meaning of Section 8 (b) (4) (A) of the Act.[Recommendations omitted from publication.]24Lumber and SawmillWorkers Union, Local Union No. 1407, etal. (Santa Ana Lum-ber Company),87 NLRB 937, 940. Numerous circumstances present inLos Angeles Build-ing and ConstructionTrades Council, AFL, et al.,105 NLRB 868, relied upon by the Gen-eral Counsel in arguingthat the action of the Teamsters and OperatingEngineers wasviolative of the Act, are absent from the course of eventsherein.25MooreDry Dock Company,92 NLRB 547;Schultz Refrigerated Service, Inc., 87NLRB 502;ThePure Oil Company,84NLRB 315. However, ef.Lakeview Creamery Com-pany,107 NLRB 601, andWashingtonCoca Cola BottlingWorks, Inc.,107 NLRB 299,wherein there Is an indicationthat the Boardmay desire to reexamine existing precedentas to thelegalityof primary picketing.Absent, however,a departureby theBoard frompast Interpretationsof Section 8 (b) (4) (A),the undersigned deems himself bound bythe precedents currentlyin effect.338207-55-vol. 110-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ATo ALL MEMBERS OF UNITEDASSOCIATIONOF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA(AFL), LOCAL 106Pursuantto therecommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we herebynotify you that:WE WILL NOTengage in or induce or encourage the employees of Columbia-SouthernChemical Corporation,Mid-Valley Utility ConstructionCompany,Layne-Louisiana Company,Inc.,Sline Industrial Painters,R. E. Heidt Con-structionCompany, T. E. Hudgens Company, Inc., CycloneFence Division ofAmericanSteel andWire Company, or any other employer,to engage in astrike or concerted refusal in the course of their employment to use,manufac-ture, process, transport,or otherwise handle or work on any goods,articles, orcommodities,or to perform any services for their employer where an objectthereof isto force or require Columbia-SouthernChemicalCorporation or anyother employeror person to cease doing business with Westheimer Rigging andHeavy Hauling Company, Inc.UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA (AFL),LOCAL 106,Labor Organization.Dated----------------By----------------------------------------------(Agent or Representative)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.SEARS ROEBUCK ANDCOMPANYandSEARS ROEBUCK EMPLOYEES'COUNCIL, LOCAL1635, RETAILCLERKSINTERNATIONAL ASSOCIATION,AFL.Case No. 1-CA-1402.October 5, 1954Decision and OrderOn January 27, 1954, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theIntervenor filed exceptions to the Intermediate Report and briefs insupport thereof.The General Counsel filed a brief in support ofthe Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case,' and hereby adopts the findings, conclusions, and recom-' The Respondent's request for oral argument is deniedas the record,the exceptions,and the briefs,in our opinion,adequately present theissues and the positions of theparties.110 NLRB No. 30.